          Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                             Page 1 of
                                                                         120




 Fill in this information to identify the case:

 Debtor name         Porters Neck Country Club, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)         19-04309-5
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 3, 2019                         X /s/ David Adams
                                                                       Signature of individual signing on behalf of debtor

                                                                       David Adams
                                                                       Printed name

                                                                       President and Member of the Board of Trustees
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-04309-5-SWH                                         Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                                                       Page 2 of
                                                                                      120
 Fill in this information to identify the case:

 Debtor name            Porters Neck Country Club, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)               19-04309-5
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $         6,100,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $         2,044,475.88

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $         8,144,475.88


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $         3,204,424.76


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $             27,632.19

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$         6,017,130.77


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $           9,249,187.72




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                            Best Case Bankruptcy
           Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                             Page 3 of
                                                                         120
 Fill in this information to identify the case:

 Debtor name         Porters Neck Country Club, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)         19-04309-5
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.         Cash on hand                                                                                                                         $1,850.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number


            3.1.   First Citizens Bank                                      Checking                     4593                                    $2,702.09




            3.2.   First Citizens Bank                                      Checking                     4462                                        $207.29




            3.3.   Bank of Ozarks                                           Money Market                 1505                                 $477,428.27




            3.4.   Bank of Ozarks                                           Checking                     7346                                  $59,985.00




            3.5.   First Citizens Bank                                      Checking                     4315                                    $3,815.48




            3.6.   First Citizens Bank                                      Money Market                 5700                                  $28,139.29



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                        Page 4 of
                                                                         120
 Debtor            Porters Neck Country Club, Inc.                                           Case number (If known) 19-04309-5
                   Name




            3.7.     First Citizens Bank                                    Money Market                     4999                           $430.09



 4.         Other cash equivalents (Identify all)


            4.1.     Trust Deposit with Shipman & Wright, LLP                                                                          $518,614.99




 5.         Total of Part 1.                                                                                                      $1,093,172.50
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Utility Deposit- Duke Power                                                                                          $2,871.24




            7.2.     Deposits/Prepayments held by Debtor for golf carts                                                                   $4,478.04




            7.3.     Deposits/Prepayments held by Debtor for personal training                                                            $1,102.00




            7.4.     Deposits/Prepayments held by Debtor for events                                                                     $10,200.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     Prepayment- insurance                                                                                                Unknown




 9.         Total of Part 2.                                                                                                        $18,651.28
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                   Page 5 of
                                                                         120
 Debtor         Porters Neck Country Club, Inc.                                                         Case number (If known) 19-04309-5
                Name


           11a. 90 days old or less:                            396,327.49        -                              39,000.00 = ....                 $357,327.49
                                              face amount                                 doubtful or uncollectible accounts




           11b. Over 90 days old:                                    52,082.04    -                            41,000.00 =....                     $11,082.04
                                              face amount                                 doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                   $368,409.53
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last                Net book value of          Valuation method used   Current value of
                                                      physical inventory              debtor's interest          for current value       debtor's interest
                                                                                      (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           merchandise and golf
           clubs in pro shop                          September 2019                             Unknown         Recent cost                       $58,571.45



 22.       Other inventory or supplies
           food & beverage
           inventory                                  5/31/2019                                  Unknown         Recent cost                       $27,981.58




 23.       Total of Part 5.                                                                                                                    $86,553.03
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                           Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                         Page 6 of
                                                                         120
 Debtor         Porters Neck Country Club, Inc.                                               Case number (If known) 19-04309-5
                Name

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2004 Dodge Dakota
                     VIN: 1D7GL42NX4S591475                                            Unknown       N/A                                   $4,000.00


           47.2.     1995 Ford Ranger XL
                     VIN: 1FTCR10A6SUB63135                                            Unknown       N/A                                     $500.00


           47.3.     1993 Ford Ranger XLT
                     VIN: 1FTCR10U0PTA95339                                            Unknown       N/A                                   $2,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                           $6,500.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                         Page 7 of
                                                                         120
 Debtor         Porters Neck Country Club, Inc.                                               Case number (If known) 19-04309-5
                Name


     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 18 hole golf course
                     (Tom Fazio),
                     clubhouse, pools,
                     sports complex,
                     misc. buildings
                     (192.86 acres)                       Fee simple                   Unknown         Appraisal                       $6,100,000.00




 56.        Total of Part 9.                                                                                                         $6,100,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.portersneckcountryclub.com                                             Unknown         N/A                                  Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            membership list                                                            Unknown         N/A                                  Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                        Page 8 of
                                                                         120
 Debtor         Porters Neck Country Club, Inc.                                              Case number (If known) 19-04309-5
                Name



 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            chemicals and fertilizer materials                                                                                          $17,621.21


            Furniture & Fixtures in the sports complex
            See attached list                                                                                                           $13,185.10


            Furniture & Fixtures in the clubhouse
            See attached list                                                                                                         $179,225.74


            Furniture & Fixtures in the pool house
            See attached list                                                                                                           $59,356.49


            Tennis equipment
            See attached list                                                                                                           $10,966.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                        Page 9 of
                                                                         120
 Debtor         Porters Neck Country Club, Inc.                                              Case number (If known) 19-04309-5
                Name

           Golf course equipment
           See attached list                                                                                                          $190,835.00




 78.       Total of Part 11.                                                                                                        $471,189.54
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 19-04309-5-SWH                                Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                                Page 10 of
                                                                             120
 Debtor          Porters Neck Country Club, Inc.                                                                     Case number (If known) 19-04309-5
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,093,172.50

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $18,651.28

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $368,409.53

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $86,553.03

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $6,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $6,100,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $471,189.54

 91. Total. Add lines 80 through 90 for each column                                                         $2,044,475.88            + 91b.            $6,100,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $8,144,475.88




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                      Page 11 of
                                                                         120
 Fill in this information to identify the case:

 Debtor name          Porters Neck Country Club, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)              19-04309-5
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    First Citizens Bank                           Describe debtor's property that is subject to a lien              $3,150,000.00            $6,100,000.00
        Creditor's Name                               18 hole golf course (Tom Fazio), clubhouse,
        Attn: Managing Agent or                       pools, sports complex, misc. buildings
        Officer                                       (192.86 acres)
        1202 Porters Neck Road
        Wilmington, NC 28411
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        4/30/2018, 5/7/2018                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2887
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. First Citizens Bank
        2. New Hanover County
        Tax Department

        New Hanover County Tax
 2.2                                                                                                                        $54,424.76           $6,100,000.00
        Department                                    Describe debtor's property that is subject to a lien
        Creditor's Name                               18 hole golf course (Tom Fazio), clubhouse,
        Attn: Managing Agent                          pools, sports complex, misc. buildings
        230 Government Center Dr,                     (192.86 acres)
        #190
        Wilmington, NC 28403
        Creditor's mailing address                    Describe the lien
                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        2019                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                       Page 12 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if know)       19-04309-5
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

                                                                                                                              $3,204,424.7
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         6

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                         Page 13 of
                                                                         120
 Fill in this information to identify the case:

 Debtor name         Porters Neck Country Club, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)          19-04309-5
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operations                          Contingent
           P.O. Box 7346                                              Unliquidated
           Philadelphia, PA 19101-7346                                Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $14.18       Unknown
           NC Department of Revenue                                  Check all that apply.
           Attn: Bankruptcy Unit                                      Contingent
           P.O. Box 1168                                              Unliquidated
           Raleigh, NC 27602-1168                                     Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2009, 2018                                                Sales and use tax
           Last 4 digits of account number 0141                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   36254                               Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                                     Page 14 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                                 Case number (if known)          19-04309-5
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $27,618.01      $27,618.01
           NC Department of Revenue                                  Check all that apply.
           Attn: Bankruptcy Unit                                      Contingent
           P.O. Box 1168                                              Unliquidated
           Raleigh, NC 27602-1168                                     Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     10/1/94-9/30/95 Franchise $.22
                                                                     10/1/98-9/30/99 Franchise $1.89
                                                                     10/1/99-12/31/99 Franchise: $.47
                                                                     2003: Corporate Income: $1.84
                                                                     2004: Franchise $27,613.59
           Last 4 digits of account number 0141                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           NC Dept. of Labor, DES                                    Check all that apply.
           Attn: Managing Agent                                       Contingent
           P.O. Box 26504                                             Unliquidated
           Raleigh, NC 27611                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $24,000.00
           A. Craig Meck                                                            Contingent
           8529 Emerald Dunes Road                                                  Unliquidated
           Wilmington, NC 28411                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $128.40
           Accutel-Edens Telecom, Inc.                                              Contingent
           Attn: Managing Agent                                                     Unliquidated
           P.O. Box 12034                                                           Disputed
           Wilmington, NC 28405
                                                                                   Basis for the claim:     business debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $15,000.00
           Adam Toppercer                                                           Contingent
           1529 Portsmouth Place                                                    Unliquidated
           Wilmington, NC 28411                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 15 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,089.87
          Adidas America, Inc.                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          Dept CH 19361                                                       Disputed
          Palatine, IL 60055-9405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $239.86
          ADT                                                                 Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 219044                                                     Disputed
          Kansas City, MO 64121-9044
                                                                             Basis for the claim:    utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $486.85
          Advantage Sport & Fitness, Inc.                                     Contingent
          Attn: Managing Agent                                                Unliquidated
          2255 N. Treiphammer Road                                            Disputed
          Ithaca, NY 14850
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,500.00
          Alan Goldenberg                                                     Contingent
          350 South Collier Blvd                                              Unliquidated
          Apt: 1206                                                           Disputed
          Marco Island, FL 34145
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Alexander Kuzmuk                                                    Contingent
          631 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Alice T Schauf                                                      Contingent
          1009 Wild Dunes Circle                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alisa Brightman                                                     Contingent
          1800 Eastwood Rd #105                                               Unliquidated
          Wilmington, NC 28403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 16 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Allan E Metzner                                                     Contingent
          417 Marsh Oaks Dr                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,013.03
          Alsco                                                               Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 958                                                        Disputed
          Kinston, NC 28501
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Alyson Jordan                                                       Contingent
          129 Hallbrook Farms Circle                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,850.00
          American Pipe Cleaning                                              Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 10417                                                      Disputed
          Wilmington, NC 28404
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $29.40
          American Tire Distributors                                          Contingent
          Attn: Managing Agent                                                Unliquidated
          Huntersville, NC 28070                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $255.00
          Anderson Kill, P.C.                                                 Contingent
          Attn: Managing Agent                                                Unliquidated
          1251 Avenue of the Americas                                         Disputed
          New York, NY 10020
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Andrew and Connie Rinko                                             Contingent
          1001 Callawasse Island Drive                                        Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 17 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Andrew Ferko                                                        Contingent
          410 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,400.00
          Andrew Rinko                                                        Contingent
          122 Mystic Lane                                                     Unliquidated
          Jupiter, FL 33458                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,500.00
          Andy Sondey                                                         Contingent
          913 Saltwood Lane                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,000.00
          Anthony Gallo                                                       Contingent
          120 Hallbrook Farms Circle                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Anthony Giordano                                                    Contingent
          557 Garden Terrace Dr                                               Unliquidated
          #101                                                                Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Anthony Magnetti                                                    Contingent
          8537 Galloway National Drive                                        Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,500.00
          Armand Daniel                                                       Contingent
          8624 Bald Eagle Lane                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 18 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,008.43
          Art Unger                                                           Contingent
          C/O Grace Unger                                                     Unliquidated
          8724 Lowes Island Dr                                                Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Arthur Fitzgerald                                                   Contingent
          400 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Arthur Miles                                                        Contingent
          8910 Mahogany Run                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $232.30
          Atlanta Textile Distribution                                        Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 353                                                        Disputed
          Alpharetta, GA 30009
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $799.50
          AutoZone, Inc.                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          7100 Market Street                                                  Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Barbara Lambert                                                     Contingent
          6517 Old Fort Rd                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Barewood Services                                                   Contingent
          PO Box 323                                                          Unliquidated
          Hampstead, NC 28443                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 19 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Becky Phillips                                                      Contingent
          1409 Futch Creek Road                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Benny Wall                                                          Contingent
          8648 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,202.00
          Bernard and Joyce Maguire                                           Contingent
          704 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,700.00
          Beth Black                                                          Contingent
          813 Silver Leaf Place                                               Unliquidated
          Raleigh, NC 27609                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Betty Welday                                                        Contingent
          627 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,980.00
          Beverly Kinderman                                                   Contingent
          1020 Wild Dunes Circle                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,924.33
          Big Sky Design, Inc.                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          4037 Masonboro Loop Road                                            Disputed
          Wilmington, NC 28409
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 7 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 20 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bill and Gloria Ahlberg                                             Contingent
          629 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $310.00
          Bill and Nancy Pearson                                              Contingent
          113 Hallbrook Farms Circle                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,250.00
          Bill Donaldson                                                      Contingent
          7919 Blue Herron Drive West                                         Unliquidated
          Apt. 203                                                            Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,459.68
          BMI                                                                 Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 630893                                                     Disputed
          Cincinnati, OH 45263-0893
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bob Guinessey                                                       Contingent
          8705 Thornblade Circle                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $671.00
          Bobcat of Wilmington                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 91327                                                      Disputed
          Raleigh, NC 27675
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,347.00
          Brian and Mary Burke                                                Contingent
          1114 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 21 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Brian Ennis                                                         Contingent
          1802 Hartefield National Lane                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bruce Baliko                                                        Contingent
          8612 Hammock Dunes Dr                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bruce Brown                                                         Contingent
          1426 Futch Creek Rd                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,018.00
          Bruce Murphy                                                        Contingent
          3712 Reston Court, Unit B                                           Unliquidated
          Wilmington, NC 28403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,500.00
          Bruce Prouty                                                        Contingent
          8709 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Buddy Wrenn                                                         Contingent
          8827 Champion Hills Dr.                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $64.20
          Bushwood Golf                                                       Contingent
          Attn: Managing Agent                                                Unliquidated
          927 Sheffield Drive                                                 Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 9 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 22 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          C. Edward and Dianene Hjelte                                        Contingent
          8605 Hammock Dunes Drive                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,815.00
          C. Webster                                                          Contingent
          3903 Calvin Court                                                   Unliquidated
          Burlington, NC 27215                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          C.B. Johnson                                                        Contingent
          524 Goldeneye Cout                                                  Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $125.82
          C.E.S.                                                              Contingent
          Attn: Managing Agent                                                Unliquidated
          6407 Amsterdam Way                                                  Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Caleb J Maddox                                                      Contingent
          95 Briarwood Circle                                                 Unliquidated
          Pinehurst, NC 28374                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $209.40
          Callaway Golf                                                       Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 9002                                                       Disputed
          Carlsbad, CA 92018-9002
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          Canandy & Son Exterminating                                         Contingent
          Attn: Managing Agent                                                Unliquidated
          113 Sweetwater Drive                                                Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 23 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $462.80
          Cape Fear Museum                                                    Contingent
          Attn: Managing Agent                                                Unliquidated
          814 Market Street                                                   Disputed
          Wilmington, NC 28401
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $259.59
          Cape Fear Provisions                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          4541 Technology Drive                                               Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,802.68
          Cape Fear Utility Authority                                         Contingent
          Attn: Managing Agent                                                Unliquidated
          235 Goverment Center Drive                                          Disputed
          Wilmington, NC 28403-7618
                                                                             Basis for the claim:    utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,174.00
          Carl and Meryl Freeman                                              Contingent
          107 Chimney Rock Ct.                                                Unliquidated
          Denver, CO 28037                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Carl Robinson                                                       Contingent
          8704 Interlachen Circle                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,575.00
          Carol Calderwood                                                    Contingent
          C/O Faith Shartzer                                                  Unliquidated
          205 Moody's Run                                                     Disputed
          Williamsburg, VA 23185
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,452.00
          Carole Magyar                                                       Contingent
          8421 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 24 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $38,983.03
          Chambliss & Rabil                                                   Contingent
          Attn: Managing Agent                                                Unliquidated
          3614 Haworth Drive                                                  Disputed
          Raleigh, NC 27609
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,396.00
          Charles and Anne Dina                                               Contingent
          C/O Carol Underwood                                                 Unliquidated
          PO Box 2427                                                         Disputed
          Marbledale, CT 06777
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Charles DesLaurier                                                  Contingent
          8816 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,215.00
          Charles Holt                                                        Contingent
          PO Box 53157                                                        Unliquidated
          Fayetteville, NC 28305                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Charles Screen                                                      Contingent
          626 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Christopher Goggin                                                  Contingent
          637 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Christopher Kirchoff                                                Contingent
          8908 Champion Hills Dr                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 25 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Chuck Stone                                                         Contingent
          8729 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Claire Francey                                                      Contingent
          110 Castle Bay Dr                                                   Unliquidated
          Hampstead, NC 28443                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,192.00
          Clare and John Stone                                                Contingent
          8613 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Clark Rabon                                                         Contingent
          8912 Woodcreek Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,045.00
          Clifford Hordlow                                                    Contingent
          4645 Winged Foot Ct.                                                Unliquidated
          Apt. 103                                                            Disputed
          Naples, FL 34112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Clifford Thompson                                                   Contingent
          8414 Emerald Dunes                                                  Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,727.58
          Clubessential, LLC                                                  Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 936267                                                       Disputed
          Atlanta, GA 31193
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 13 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 26 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $479.39
          Coastal Beverage                                                    Contingent
          Attn: Managing Agent                                                Unliquidated
          301 Harley Road                                                     Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,777.11
          Coastal Chemical & Paper, Inc.                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          2045 Corporate Drive                                                Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,032.25
          Cobra Golf, Inc.                                                    Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 74008948                                                   Disputed
          Chicago, IL 60674-8948
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,130.25
          Coca-Cola Bottling Co.                                              Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 602937                                                     Disputed
          Charlotte, NC 28260-2937
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Cometas Dilanjian                                                   Contingent
          4220 Oalcton St.                                                    Unliquidated
          Skokie, IL 60076                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,655.00
          Connie Molenaor                                                     Contingent
          C/O Betty Johnston                                                  Unliquidated
          9 Milrose Ave                                                       Disputed
          Westerly, RI 02891
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $44.94
          Cozzini Bros., Inc.                                                 Contingent
          Attn: Managing Agent                                                Unliquidated
          350 Howard Avenue                                                   Disputed
          Des Plaines, IL 60018
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 14 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 27 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Craig Mann                                                          Contingent
          8529 Galloway National Dr.                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Damon Arne                                                          Contingent
          8820 Sawmill Creek Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,000.00
          Daniel Minoque                                                      Contingent
          1008 Wild Dunes Circle                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,500.00
          Daniel Sams                                                         Contingent
          428 Beach Road North                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Darrell Robertson                                                   Contingent
          1210 Congressional Ln                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Darryl Fisher                                                       Contingent
          421 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dave Frey                                                           Contingent
          8709 Decoy Lane                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 15 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 28 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David and Jennifer Kostyal                                          Contingent
          PO Box 10141                                                        Unliquidated
          Wilmington, NC 28404                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David Bauereis                                                      Contingent
          416 Black Diamond Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David Brown                                                         Contingent
          712 Squire Lane                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,693.00
          David Dibble                                                        Contingent
          6605 Smith Mountain Rd                                              Unliquidated
          Unit 231                                                            Disputed
          Penhook, VA 24137
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,750.00
          David E. Grange                                                     Contingent
          1000 Butler National Lane                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          David Gray                                                          Contingent
          1501 Jupiter Hills Circle                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,275.00
          David H Tremain                                                     Contingent
          28255 Knapps Lot St                                                 Unliquidated
          Easton, MD 21601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 16 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 29 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,068.00
          David Helms                                                         Contingent
          8594 Galloway National Drive                                        Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          David J Gustincic                                                   Contingent
          20479 N Vermillion Cliffs Dr                                        Unliquidated
          Surprise, AZ 85387                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,493.00
          David Jenkins                                                       Contingent
          8506 Hammock Dunes Drive                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David K Smith                                                       Contingent
          905 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,770.00
          David Long                                                          Contingent
          258 Hundred Oaks Parkway                                            Unliquidated
          Summerville, SC 29483                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,800.00
          David M. Autrey                                                     Contingent
          120 Orchard Lane                                                    Unliquidated
          Wilmington, NC 28605                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,000.00
          David McCarthy                                                      Contingent
          604 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 17 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 30 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David Merrill                                                       Contingent
          1601 Jupiter Hills Circle                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,300.00
          David Pollard                                                       Contingent
          25 Inverness                                                        Unliquidated
          Plymouth, MA 02360                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David Riggs                                                         Contingent
          417 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          David Sechrist                                                      Contingent
          1004 Callawassee Island Dr                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,966.75
          David Smith                                                         Contingent
          120 Charlestowne Square                                             Unliquidated
          Madison, MS 39110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          David Studer                                                        Contingent
          8550 Galloway National Drive                                        Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          David Swick                                                         Contingent
          8545 Galloway National Dr                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 18 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 31 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,400.00
          David Williams                                                      Contingent
          1811 Canaan Drive                                                   Unliquidated
          Greensboro, NC 27408-3634                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dean Carpenter                                                      Contingent
                                                                              Unliquidated
          Wilmington, NC                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,876.00
          Del Pennino and Lisa Graham                                         Contingent
          11045 Lost Lake Dr.                                                 Unliquidated
          Apt. 203                                                            Disputed
          Naples, FL 34105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,423.00
          Dennis and Mary Gershowitz                                          Contingent
          258 Highlands Dr.                                                   Unliquidated
          Hampstead, NC 28443                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Dennis Callanan                                                     Contingent
          1008 Butler National Lane                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Derek Miller                                                        Contingent
          8925 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $674.03
          Directv                                                             Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 105249                                                     Disputed
          Atlanta, GA 30348
                                                                             Basis for the claim:    utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 19 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 32 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,967.65
          Diversified Energy                                                  Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 10192                                                      Disputed
          Wilmington, NC 28404
                                                                             Basis for the claim:    utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Don Reichard                                                        Contingent
          8355 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donald J Womble                                                     Contingent
          8815 Sawmill Creek Ln                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Donald Pastor                                                       Contingent
          8711 Champion Hills Dr.                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donna Friedman                                                      Contingent
          1 Drake Drive                                                       Unliquidated
          Hillsdale, NJ 07642                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $565.00
          Dragonfly Pond Works                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 1089                                                       Disputed
          Apex, NC 27502-1089
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Duane Seward                                                        Contingent
          135 Dogwood Ln                                                      Unliquidated
          Hampstead, NC 28443                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 20 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 33 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,604.24
          Duke Energy Progress                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 1003                                                         Disputed
          Charlotte, NC 28201
                                                                             Basis for the claim:    utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $676.91
          Dynamic Brands                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          2701 Emerywood Pkwy #101                                            Disputed
          Henrico, VA 23294
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Earl Caison                                                         Contingent
          8220 Bald Eagle Ln                                                  Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Earl Oxendine                                                       Contingent
          8425 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $515.97
          Eastern Turf                                                        Contingent
          Attn: Managing Agent                                                Unliquidated
          1045 Bragg Blvd.                                                    Disputed
          Fayetteville, NC 28301-4511
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $80.00
          Ecolab Food Safety                                                  Contingent
          Attn: Managing Agent                                                Unliquidated
          24198 Network Place                                                 Disputed
          Chicago, IL 60673-1241
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,655.00
          Ed Storey                                                           Contingent
          248 Bentwood Dr.                                                    Unliquidated
          Leesburg, FL 34748                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 21 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 34 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Ed Vogelsong                                                        Contingent
          8636 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Edward F Orski                                                      Contingent
          8300 Fazio Dr                                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Edward Weed                                                         Contingent
          411 Black Diamond Dr                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Eileen Ryder                                                        Contingent
          C/O Tamara Avis Smith, Esq.                                         Unliquidated
          107 N 6th St., PO Drawer 2149                                       Disputed
          Wilmington, NC 28402
                                                                             Basis for the claim:    Notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Eleanor Russell                                                     Contingent
          7706-2 Blue Heron Dr. West                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Elizabeth Riveroll                                                  Contingent
          C/O Kevin Riveroll                                                  Unliquidated
          84 Weaver St                                                        Disputed
          Greenwich, CT 06896
                                                                             Basis for the claim:    Notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,614.24
          Empire Distributors of NC, Inc.                                     Contingent
          Attn: Managing Agent                                                Unliquidated
          4805 Las Tortugas Drive                                             Disputed
          Castle Hayne, NC 28429
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 22 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 35 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $785.69
          Entegra Procurement Services, LLC                                   Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 360170                                                     Disputed
          Pittsburgh, PA 15251-6170
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,445.00
          Ernest and Mildred Mario                                            Contingent
          P.O. Box 445                                                        Unliquidated
          Chatham, NJ 07928                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,895.00
          Ernest Newkirk                                                      Contingent
          C/O Eric & Trisha Newkirk                                           Unliquidated
          8308 Bald Eagle Lane                                                Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Ernest Northup                                                      Contingent
          8637 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ernie Wayland                                                       Contingent
          8803 Brantwood Court                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $849.00
          Erol and Louise Caglarcan                                           Contingent
          8937 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,500.00
          Evelyn Carpenter                                                    Contingent
          318 Olde Point Loop                                                 Unliquidated
          Hampstead, NC 28443                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 23 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 36 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Evelyn S Hight                                                      Contingent
          1117 Futch Creek Rd                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $135.46
          Evolve Golf, Inc.                                                   Contingent
          Attn: Managing Agent                                                Unliquidated
          805 North 4th Street                                                Disputed
          Wilmington, NC 28401
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $106.63
          Ewing- Castle Hayne                                                 Contingent
          Attn: Managing Agent                                                Unliquidated
          4805 Las Tortugas Drive                                             Disputed
          Castle Hayne, NC 28429-6327
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $38.48
          F.P. Fensel Supply                                                  Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 2063                                                       Disputed
          Wilmington, NC 28402
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          First Citizens                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 27131 FCC 22                                                 Disputed
          Raleigh, NC 27611-7131
                                                                             Basis for the claim:    Credit card debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $576.85
          Ford's Produce                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          1109 Agriculture St Suite 1                                         Disputed
          Raleigh, NC 27603
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Fran Greiner                                                        Contingent
          802 Porters Neck Rd                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 24 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 37 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Francis Bolger                                                      Contingent
          418 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,752.00
          Francis Curis                                                       Contingent
          237 Fern Street                                                     Unliquidated
          West Hartford, CT 06119                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,750.00
          Francis Pinkston                                                    Contingent
          1108 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,272.00
          Frank and Betsy Suman                                               Contingent
          1202 Congressional Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,225.00
          Frank and Lou Munoz                                                 Contingent
          6400 Palmetto Drive                                                 Unliquidated
          Unit #4                                                             Disputed
          Isle of Palms, SC 29451
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,625.00
          Frank Genovese                                                      Contingent
          2706 Stonegate Ct                                                   Unliquidated
          Midlothian, VA 23113                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Frank Laino                                                         Contingent
          8 Ashley Court                                                      Unliquidated
          Monroe Township, NJ 08831                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 25 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 38 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Frank Leak                                                          Contingent
          1603 Jupiter Hills Circle                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Frank Lopata                                                        Contingent
          8831 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Fred Hartwigsen                                                     Contingent
          2072 Gramercy Place                                                 Unliquidated
          Hummelstown, PA 17036                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Frederick L Zamparelle                                              Contingent
          47 Marion St                                                        Unliquidated
          Farmingdale, NY 11735                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Fredrick Strahl                                                     Contingent
          8313 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,700.00
          G. Robert Marcino                                                   Contingent
          44 Clearview Dr.                                                    Unliquidated
          Milford, DE 19963                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Gary Fontana                                                        Contingent
          1804 Karsten Creek Way                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 26 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 39 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Gary Ramsey                                                         Contingent
          8804 Olympic Lane                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gary Teachey                                                        Contingent
          8713 Champion Hills Dr                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Gary Thompson                                                       Contingent
          1512 Jupiter Hills Circle                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gary von Kampen                                                     Contingent
          8505 Emerald Dunes Rd                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,800.00
          Gary W. Best                                                        Contingent
          27 Landing Rd #1                                                    Unliquidated
          Enfield, NH 03748                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,044.00
          Gear for Sports                                                     Contingent
          Attn: Managing Agent                                                Unliquidated
          12193 Collections Center Dr                                         Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $58.85
          Generator Supercenter of Wilmington                                 Contingent
          Attn: Managing Agent                                                Unliquidated
          6756 Gordon Road                                                    Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 27 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 40 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $604.00
          George Fanady                                                       Contingent
          117 Hallbrook Farms Circle                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,000.00
          George H Johnson                                                    Contingent
          2711 Club Drive                                                     Unliquidated
          Greensboro, GA 30642                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Geraldine Curtis                                                    Contingent
          8709 Lake Nona Drive                                                Unliquidated
          Wilmington, NC 28411
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Gerard Franklin                                                     Contingent
          924 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Gesine Rosenberg                                                    Contingent
          808 Everett's Creek Dr                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,643.00
          Glenn and Stephanie Neighbour                                       Contingent
          725 Squire Lane                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Glenna Keller                                                       Contingent
          8521 Galloway National Dr                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 28 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 41 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $276.93
          Global Golf Sales                                                   Contingent
          Attn: Managing Agent                                                Unliquidated
          12233 SW 55th Street Ste 802                                        Disputed
          Fort Lauderdale, FL 33330
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,009.96
          Golf Agronomics Sand & Hauling                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          2165 17th Street                                                    Disputed
          Sarasota, FL 34234
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,458.94
          Grande Dunes Club Management                                        Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 14290                                                      Disputed
          Raleigh, NC 27620
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,673.71
          Green Resource                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 429                                                        Disputed
          Colfax, NC 27235
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gregory Smith                                                       Contingent
          8811 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,218.00
          Gregory Stone                                                       Contingent
          7104 Trailmark Road                                                 Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Guy Beale                                                           Contingent
          8574 Galloway National Drive                                        Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 29 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 42 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Hal Garrett                                                         Contingent
          108 Hallbrook Farms Circle                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $562.05
          Happy Chef                                                          Contingent
          Attn: Managing Agent                                                Unliquidated
          22 Park Place                                                       Disputed
          Butler, NJ 07405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Harold Burton                                                       Contingent
          402 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Harold Garrish                                                      Contingent
          401 Black Diamond Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Foreclosure
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,958.00
          Harold Garrish                                                      Contingent
          401 Black Diamond Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,560.00
          Harvey Molloy                                                       Contingent
          12100 Tango Lane #103                                               Unliquidated
          Raleigh, NC 27613                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,700.00
          Henry Adams                                                         Contingent
          8725 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 30 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 43 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Herb Michaelis                                                      Contingent
          417 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Herman J Rozycki                                                    Contingent
          935 Saltwood Ln                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Herman Mogan                                                        Contingent
          1111 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,076.20
          Highland Capital Corporation                                        Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 1224                                                       Disputed
          Little Falls, NJ 07424-8224
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $251.45
          Highland Roofing Co.                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          4310 Deer Creek Lane                                                Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $101.50
          Hillside Signs                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          37 South Lake Road                                                  Disputed
          De Ruyter, NY 13052
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,800.00
          Hiram P Maxim                                                       Contingent
          4928 Three Oaks Blvd                                                Unliquidated
          Sarasota, FL 34233                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 31 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 44 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,500.00
          Howard Rockness                                                     Contingent
          8424 Bald Eagle Lane                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $164.63
          Hubert Company                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          25401 Network Place                                                 Disputed
          Chicago, IL 60673-1254
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,242.00
          Hugh Phillips                                                       Contingent
          C/O Stephanie Adams                                                 Unliquidated
          PO Box 1409                                                         Disputed
          Wilmington, NC 28402-1409
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $30.71
          Ihrie Supply Company                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          1020 E Whitaker Mill Rd                                             Disputed
          Raleigh, NC 27608
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,520.92
          Illuminate Electrical Services                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 905                                                        Disputed
          Carolina Beach, NC 28428
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $521.43
          Imperial Headwear Inc.                                              Contingent
          Attn: Managing Agent                                                Unliquidated
          One Paramount Drive                                                 Disputed
          Bourbon, MO 65441
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $99.45
          In the Swim                                                         Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 505428                                                     Disputed
          Saint Louis, MO 63150-5428
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 32 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 45 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,299.67
          Inland Seafood                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          1651 Montreal Circle                                                Disputed
          Tucker, GA 30084
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ira Bard                                                            Contingent
          8940 Woodcreek Circle                                               Unliquidated
          Woodstock, CT 28411                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          J.L. Glass                                                          Contingent
          1118 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Jack Halverson                                                      Contingent
          8401 Emerald Dunes Road                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jack Martini                                                        Contingent
                                                                              Unliquidated
          Wilmington, NC                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,000.00
          Jack Pfisterer                                                      Contingent
          8303 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,500.00
          Jacqueline O'Grady                                                  Contingent
          708 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 33 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 46 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Jake Hooks                                                          Contingent
          1505 Jupiter Hills Circle                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,000.00
          James A Rayburn                                                     Contingent
          5370 Coral Ave                                                      Unliquidated
          Cape Coral, FL 33904                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          James and Ann Chapman                                               Contingent
          8816 Sawmill Creek Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,625.00
          James Boyce                                                         Contingent
          C/O Sarah Burger                                                    Unliquidated
          4011 S. Rockingham Rd                                               Disputed
          Greensboro, NC 27407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          James Daly                                                          Contingent
          816 Wild Dunes Cricle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          James Davis                                                         Contingent
                                                                              Unliquidated
          Wilmington, NC                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          James Holderness                                                    Contingent
          8906 Mahogany Run                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 34 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 47 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          James Houpt                                                         Contingent
          8901 Saint Ives Place                                               Unliquidated
          Wimington, NC 28411                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          James L McGee                                                       Contingent
          716 Squire Lane                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,000.00
          James Malone                                                        Contingent
          17 Primrose Ave                                                     Unliquidated
          Floral Park, NY 11001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          James Oliver                                                        Contingent
          1005 Callawassie Island Drive                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James Stone                                                         Contingent
          3328 Bellewood Forest Circle                                        Unliquidated
          Raleigh, NC 27612                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          James W Vaugh                                                       Contingent
          8804 Sawmill Creek Ln                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          James Wilson                                                        Contingent
          1100 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 35 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 48 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Jan Gustafson                                                       Contingent
          8720 Lowes Island Dr.                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,800.00
          Janie Barker                                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jannie Walker                                                       Contingent
          1021 Callawassie Island Dr                                          Unliquidated
          Jacksonville, NC 28540                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,623.00
          Jay Melind                                                          Contingent
          1110 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,252.00
          Jay Murray                                                          Contingent
          2885 Sanford Ave SW                                                 Unliquidated
          #41974                                                              Disputed
          Grandville, MI 49418
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jeanne Kendig                                                       Contingent
          C/O Margaret Herring                                                Unliquidated
          209 Colonia Dr                                                      Disputed
          Wilmington, NC 28403
                                                                             Basis for the claim:    Notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jeff Crumley                                                        Contingent
          8668 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 36 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 49 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jeff Stevens                                                        Contingent
          4 Ridge Rd                                                          Unliquidated
          Franklin, VA 23851                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Jerry Hardy                                                         Contingent
          4001 Brambletye Ct.                                                 Unliquidated
          Greensboro, NC 27407                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Jerry Horton                                                        Contingent
          608 Wild Dunes                                                      Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Jim Murphy                                                          Contingent
          916 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Jim Rouse                                                           Contingent
          8900 Saint Ives Place                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,883.00
          Jimmy and Cynthia Stephens                                          Contingent
          103 Dunnrunnin Point                                                Unliquidated
          Murphy, NC 28906                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,000.00
          Joan Anderson                                                       Contingent
          2041 Culpepper Way                                                  Unliquidated
          The Villages, FL 32162                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 37 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 50 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joan E Kuebler                                                      Contingent
          8345 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joan Obernesser                                                     Contingent
          8823 Sawmill Creek Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,070.00
          Joanne Purnell                                                      Contingent
          707 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Joe Owens                                                           Contingent
          4605 Fairview Dr                                                    Unliquidated
          Apt 232                                                             Disputed
          Wilmington, NC 28412
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Alsop                                                          Contingent
          1001 Wild Dunes Circle                                              Unliquidated
          Richmond, VA 28411                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John and Elaine Gariepy                                             Contingent
          1102 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John and Rosetta Ruppe                                              Contingent
          1110 Congressional Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 38 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 51 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John and Rosetta Ruppe                                              Contingent
          207 Barwick Way                                                     Unliquidated
          Knightdale, NC 27545                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John and Rosetta Ruppe                                              Contingent
          207 Barwick Way                                                     Unliquidated
          Knightdale, NC 27545                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice pruposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Baer                                                           Contingent
          438 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          John Barbour                                                        Contingent
          1804 Hartefield National Lane                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          John Bihldorff                                                      Contingent
          105 Elm St                                                          Unliquidated
          Canton, MA 02021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,869.57
          John C Jester                                                       Contingent
          6 Charleston Square                                                 Unliquidated
          Greensboro, NC 27408                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          John Criscione                                                      Contingent
          835 Old Medford Ave                                                 Unliquidated
          Medford, NY 11763                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 39 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 52 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Donovan                                                        Contingent
          112 W. High Bluff Drive                                             Unliquidated
          Hampstead, NC 28443                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,000.00
          John Drew                                                           Contingent
          1005 Butler National Lane                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          John Dwight                                                         Contingent
          1520 Jupiter Hills Circle                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          John Fuller                                                         Contingent
          8700 Thornblade Circle                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Gariepy                                                        Contingent
          1102 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          John Grimshaw                                                       Contingent
          8960 Woodcreek Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Hepner                                                         Contingent
          8308 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 40 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 53 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,490.65
          John J Pastis                                                       Contingent
          14 Crystal Lake Rd                                                  Unliquidated
          West Union, WV 26456                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,521.00
          John Koons                                                          Contingent
          562 Windstar Lane                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,000.00
          John Laurine                                                        Contingent
          35 Louden Loop                                                      Unliquidated
          Mt. Sinai, NY 11766                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          John Lucey                                                          Contingent
          800 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John M Mudge                                                        Contingent
          8819 Sawmill Creek Ln                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John McGill                                                         Contingent
          8705 Lincolnshire Lane                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          John Millett                                                        Contingent
          8917 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 41 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 54 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          John Molchan                                                        Contingent
          8901 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,500.00
          John Pisarek                                                        Contingent
          8525 Emerald Dunes Rd.                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,000.00
          John Pool                                                           Contingent
          630 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Rappe                                                          Contingent
          928 Wild Dunes Circle                                               Unliquidated
          Leland, NC 28451                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Rappe                                                          Contingent
          1105 Cresthill Ct.                                                  Unliquidated
          Leland, NC 28451                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          John Sawyer                                                         Contingent
          8701 Lincolnshire Lane                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,000.00
          John Schoolfield                                                    Contingent
          1513 Jupiter Hill Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 42 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 55 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Stair                                                          Contingent
          403 Black Diamond Dr                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          John Starling                                                       Contingent
          105 Hallbrook Farms Circle                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          John Tantillo                                                       Contingent
          8417 Fazio Dr                                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,418.00
          John VanSurdam                                                      Contingent
          508 E Main Street                                                   Unliquidated
          Seneca, SC 29679                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,348.00
          John W Protenic                                                     Contingent
          1016 Wild Dunes Circle                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          John Wilson                                                         Contingent
          8936 Woodcreek Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Jon Beemer                                                          Contingent
          8708 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 43 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 56 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,000.00
          Jonathan Balkcum                                                    Contingent
          109 Hallbrook Farms Circle                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Joseph Bassett                                                      Contingent
          8401 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joseph Cantalice                                                    Contingent
          404 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Joseph Damitz                                                       Contingent
          8822 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Joseph Helak                                                        Contingent
          8955 Woodcreek Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joseph Marston                                                      Contingent
          8704 Lincolnshire Lane                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,550.00
          Joseph Mnick                                                        Contingent
          4106 Perth Rd.                                                      Unliquidated
          Indian Land, SC 28411                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 44 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 57 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,509.00
          Joyce Ford                                                          Contingent
          600 West Brown St. Apt 209                                          Unliquidated
          Birmingham, MI 48009                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $363.49
          JRM, Inc.                                                           Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 1689                                                       Disputed
          Welcome, NC 27374-1689
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Judy Parlatore                                                      Contingent
          8604 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Karl Larsen                                                         Contingent
          8703 Interlachen Circle                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kathy Tunks                                                         Contingent
          1913 Hallmark Ln                                                    Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Katsuto Ono                                                         Contingent
          1205 Hummingbird Lane                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ken Hagler                                                          Contingent
          904 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 45 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 58 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Ken Oakes                                                           Contingent
          8331 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kenneth B Garrison                                                  Contingent
          1100 Congressional Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,500.00
          Kenneth J Leenstra                                                  Contingent
          187 Ridgefield Rd                                                   Unliquidated
          Shelburne, VT 05482                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $604.00
          Kenneth Rankin                                                      Contingent
          232 Grayhawk Circle                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Kevin Creekmore                                                     Contingent
          8645 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Kevin Crowley                                                       Contingent
          177 Steep Hill Rd                                                   Unliquidated
          Weston, CT 06883                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Larry and Judy Stine                                                Contingent
          6505 Fairway Row Lane                                               Unliquidated
          Charlotte, NC 28277                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 46 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 59 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Larry Ankrom                                                        Contingent
          8512 Galloway National Drive                                        Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,750.00
          Larry King                                                          Contingent
          543 Windstar Lane                                                   Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,920.00
          Larry Kishpaugh                                                     Contingent
                                                                              Unliquidated
          Wilmington, NC                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,025.00
          Larry Stine                                                         Contingent
          6505 Fairway Row Lane                                               Unliquidated
          Charlotte, NC 28277                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,953.00
          Leo and Mary Beltracchi                                             Contingent
          636 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Lewis Morris                                                        Contingent
          C/O James Lewis                                                     Unliquidated
          Wilmington, NC                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,426.00
          Linda Brown                                                         Contingent
          C/O Keith Brown                                                     Unliquidated
          10604 Highstream Dr                                                 Disputed
          Raleigh, NC 27614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 47 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 60 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,750.00
          Linda Woods                                                         Contingent
          7927 Reunion Rd                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,500.00
          Lloyd Peterson                                                      Contingent
          7 Dunaway Court                                                     Unliquidated
          Greensboro, NC 27408                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,246.00
          Loggerhead Lawn Care                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 1592                                                       Disputed
          Wrightsville Beach, NC 28480
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Louis Skrapits                                                      Contingent
          1018 Wild Dunes Circle                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,220.14
          Lowes                                                               Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 530954                                                     Disputed
          Atlanta, GA 30353-0954
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,500.00
          Lynn L Morris                                                       Contingent
          52 Cherry Forest Lane                                               Unliquidated
          Fairview, NC 28730                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,925.00
          Mack Armstrong                                                      Contingent
                                                                              Unliquidated
          Atlanta, GA                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 48 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 61 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Mack Braxton                                                        Contingent
          1017 Ashes Drive Suite 202                                          Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,736.00
          Marc Schuilwerve                                                    Contingent
          C/O Saudi Aramco                                                    Unliquidated
          PO Box 4011                                                         Disputed
          Ras Tamura, Saudia Arabia 31311-0000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,070.00
          Margaret Cassara                                                    Contingent
          Chateau Terrace                                                     Unliquidated
          1220-B Columbus Circle                                              Disputed
          Wilmington, NC 28403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Margaret Gordon                                                     Contingent
          8620 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mark J. Colby                                                       Contingent
          8333 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mark Leach                                                          Contingent
          8660 Vintage Club Dr                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marshall Beach                                                      Contingent
          406 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 49 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 62 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Martha Maxim                                                        Contingent
          4928 Three Oaks Blvd                                                Unliquidated
          Sarasota, FL 34323                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Martin Haller                                                       Contingent
          8549 Galloway National Dr                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,280.00
          Mary Vandegrift                                                     Contingent
          3835 Heritage Spring Circle                                         Unliquidated
          Wake Forest, NC 27587                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Maryann Maitland                                                    Contingent
          8610 Hammock Dunes Dr                                               Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Maurice Snavely                                                     Contingent
          8808 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,024.02
          McConnell Golf                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 14369                                                      Disputed
          Raleigh, NC 27620-4369
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $48.00
          Medac Health Service                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          4402 Shipyard Blvd                                                  Disputed
          Wilmington, NC 28403
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 50 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 63 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $852.00
          Michael and Gisela Binder                                           Contingent
          8632 Vintage Club Dr.                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $692.00
          Michael and Lori Isherwood                                          Contingent
          6717 Carmel Trail                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Michael Borom                                                       Contingent
          6 Evergreen Ave                                                     Unliquidated
          Westport, CT 06880                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,500.00
          Michael Cahill                                                      Contingent
          8702 Interlachen Circle                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,797.00
          Michael Catullo                                                     Contingent
          700 Squire Lane                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,500.00
          Michael Wax                                                         Contingent
          8815 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,932.00
          Mid-Atlantic Specialties, Inc.                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 98749                                                      Disputed
          Raleigh, NC 27624
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 51 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 64 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,970.00
          Mike and Judy Sullivan                                              Contingent
          PO Box 7180                                                         Unliquidated
          Jupiter, FL 33468                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Mike Chambers                                                       Contingent
          8944 Woodcreek Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Missy Bell Collier                                                  Contingent
          7927 Reunion Rd                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $353.44
          MoonShot Foods                                                      Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 1638                                                       Disputed
          Wrightsville Beach, NC 28480
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Nancy Truby                                                         Contingent
          404 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $257.52
          Napa Autoparts- Ferrell, Inc.                                       Contingent
          Attn: Managing Agent                                                Unliquidated
          318 North Green Meadow                                              Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $360.00
          NC DHHS                                                             Contingent
          Attn: Managing Agent                                                Unliquidated
          2001 Mail Service Center                                            Disputed
          Raleigh, NC 27699
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 52 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 65 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,445.00
          Ned and Jane Steele                                                 Contingent
          Willow Valley Square                                                Unliquidated
          Apt VA 360                                                          Disputed
          Lancaster, PA 17602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Neil Blake                                                          Contingent
          517 Windstar Lane                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Nick Ferrante                                                       Contingent
                                                                              Unliquidated
          Wilmington, NC                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Noel Gallagher                                                      Contingent
          1006 Butler National Lane                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,000.00
          Norman Schecter                                                     Contingent
          103 Lee Dr                                                          Unliquidated
          Palm Coast, FL 32137                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $480.00
          Ocean Ridge Plantation                                              Contingent
          Attn: Managing Agent                                                Unliquidated
          53 Ocean Ridge Pkwy SW                                              Disputed
          Ocean Isle Beach, NC 28469
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $534.98
          Otis Elevator                                                       Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 730400                                                       Disputed
          Dallas, TX 75373
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 53 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 66 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,000.00
          Pablo Eguia                                                         Contingent
          P.O. Box 161239                                                     Unliquidated
          Altamonte Springs, FL 32716                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,308.00
          Pat and Denyse McDonnell                                            Contingent
          812 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Pat Dozier                                                          Contingent
          8301 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,700.00
          Patricia and William Morrison                                       Contingent
          241 Olde Quarry Rd.                                                 Unliquidated
          Graham, NC 27253                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Patrick Sullivan                                                    Contingent
          1017 Calawassie Island Drive                                        Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Paul DeMuro                                                         Contingent
          1201 Futch Creek Rd.                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,540.00
          Paul Lennon                                                         Contingent
          8818 Sawmill Creek Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 54 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 67 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,504.00
          Paul Mikkelsen                                                      Contingent
          202 South Meadow Green #54                                          Unliquidated
          Nags Head, NC 27959                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $440.00
          Pestco Exterminating Co                                             Contingent
          Attn: Managing Agent                                                Unliquidated
          2921 Blue Clay Road                                                 Disputed
          Castle Hayne, NC 28429
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Pete Rivenbark                                                      Contingent
          8405 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,435.00
          Peter and Heidi Ziehl                                               Contingent
          1800 Karsten Creek Way                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Phillip Whittington                                                 Contingent
          8510 Emerald Dunes Rd                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $849.81
          Phyllis and Jon Wallenmeyer                                         Contingent
          14366 Chesterfield Road                                             Unliquidated
          Rockville, MD 20853                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Phyllis Miller                                                      Contingent
          1112 Congressional Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 55 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 68 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,824.55
          Ping                                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 52450                                                      Disputed
          Phoenix, AZ 85072-2450
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $455.82
          Pitney Bowes                                                        Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 371887                                                     Disputed
          Pittsburgh, PA 15250
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $321.00
          Pool Professionals of Coastal                                       Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 91602                                                      Disputed
          Raleigh, NC 27675-1602
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,528.44
          Port City Staffing                                                  Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 7660                                                       Disputed
          Wilmington, NC 28406
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,690.50
          Porters Neck Limited, LLC                                           Contingent
          c/o Oliver & Cheek, PLLC                                            Unliquidated
          P.O. Box 1548                                                       Disputed
          New Bern, NC 28563
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sanctions
                                                                             14 CVS 2740
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Porters Neck Limited, LLC                                           Contingent
          c/o Oliver & Cheek, PLLC                                            Unliquidated
          P.O. Box 1548                                                       Disputed
          New Bern, NC 28563
          Date(s) debt was incurred
                                                                             Basis for the claim:    Breach of Contract Claim
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $297.00
          Private Club Network                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          330 South Warminster Rd, Suite 360                                  Disputed
          Hatboro, PA 19040
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 56 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 69 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,114.35
          Protection 1/ADT                                                    Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 219044                                                       Disputed
          Kansas City, MO 64121
                                                                             Basis for the claim:    utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          R. Clark Pearson                                                    Contingent
          8628 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,000.00
          R. Hitchcock                                                        Contingent
          8656 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R. Tom Sinclair                                                     Contingent
          413 W. Renovah Circle                                               Unliquidated
          Wilmington, NC 28403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ralph Gevinson                                                      Contingent
          6345 Chalfont Circle                                                Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $287.00
          Ralph Miles                                                         Contingent
          8343 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Randy Smith                                                         Contingent
          556 Windstar Lane                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 57 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 70 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ray Parker                                                          Contingent
          612 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Raymond Miller                                                      Contingent
          8704 Bardmoor Circle                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Reed Taffer                                                         Contingent
          502 Tanbridge Rd                                                    Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Rich Simonetti                                                      Contingent
          418 Black Diamond Dr.                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,000.00
          Richard Achilles                                                    Contingent
          3918 Southwest 10th Place                                           Unliquidated
          Atlanta, GA 33914                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Richard Anderson                                                    Contingent
          8812 Fazio Dr                                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Anderson                                                    Contingent
          8812 Fazio Dr                                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 58 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 71 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Richard Ashenfelter                                                 Contingent
          8709 Thornblade Circle                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Richard Carroll                                                     Contingent
          8709 Champion Hills Dr.                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,500.00
          Richard Elmer                                                       Contingent
          8323 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Richard Ezzell                                                      Contingent
          8664 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Richard F Sinnott                                                   Contingent
          226 Meeting Lane                                                    Unliquidated
          Atllanta, GA 30342                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Richard Ferguson                                                    Contingent
          720 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Richard Furr                                                        Contingent
          c/o Charles Brewer                                                  Unliquidated
          79 Woodfin Pl #206                                                  Disputed
          Asheville, NC 28801
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 59 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 72 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Richard Glover                                                      Contingent
          408 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Grant                                                       Contingent
          8224 Bald Eagle Lane                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,590.00
          Richard Hunter                                                      Contingent
          522 Linton Hill Rd.                                                 Unliquidated
          Newtown, PA 18940                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Kingston                                                    Contingent
          4876 N. Quail Crest SE                                              Unliquidated
          Grand Rapids, MI 49546                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Kuhn                                                        Contingent
          524 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard L Harrison                                                  Contingent
          1216 Congressional Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Lobeck                                                      Contingent
          102 Pine Grove Ct                                                   Unliquidated
          Leland, NC 28451                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 60 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 73 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Lowry                                                       Contingent
          8309 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,750.00
          Richard Martino                                                     Contingent
          8517 Galloway National Dr.                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,818.00
          Richard Norman                                                      Contingent
          1106 Congressional Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,400.00
          Richard Perrone                                                     Contingent
          6 Conant Valley Rd                                                  Unliquidated
          Pound Ridge, NY 10576                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Richard Proctor                                                     Contingent
          P.O. Box 311                                                        Unliquidated
          Mendham, NJ 07945                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Quinn                                                       Contingent
          407 Black Diamond Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,000.00
          Richard Skurski                                                     Contingent
          936 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 61 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 74 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Walsh                                                       Contingent
          C/O Bernice Walsh                                                   Unliquidated
          1111 Congressional Ln                                               Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:    Notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,000.00
          Rita Ackert                                                         Contingent
          8904 Mahogony Run                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Rita Scull                                                          Contingent
          8541 Galloway National Dr                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Robert Adkins                                                       Contingent
          515 Windstar Lane                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $488.00
          Robert and Brenda Boxley                                            Contingent
          716 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Robert Boyer                                                        Contingent
          8920 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Bullock                                                      Contingent
          137 hallbrook Farms Circle                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 62 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 75 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Coxe                                                         Contingent
          119 Aldersgate Rd.                                                  Unliquidated
          Jacksonville, NC 28546                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,325.00
          Robert D Hoover                                                     Contingent
          8704 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Robert DiBona                                                       Contingent
          8933 Champion Hills Dr.                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Duff                                                         Contingent
          412 Black Diamond Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,750.00
          Robert Eakins                                                       Contingent
          8311 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Elliott                                                      Contingent
          419 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,635.00
          Robert Graebener                                                    Contingent
          15 Hasleiter's Retreat                                              Unliquidated
          Savannah, GA 31411                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 63 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 76 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,380.00
          Robert Guillou II                                                   Contingent
          1002 Tidings Road                                                   Unliquidated
          Leland, NC 28451                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.00
          Robert H. Goslee & Assoc.                                           Contingent
          Attn: Managing Agent                                                Unliquidated
          513 Chestnut Street                                                 Disputed
          Wilmington, NC 28401
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Hallman                                                      Contingent
          3045 Hood Rd                                                        Unliquidated
          Medina, OH 44256                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Heckle                                                       Contingent
          1524 Jupiter Hills Circle                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Robert Huie                                                         Contingent
          8705 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,600.00
          Robert Kastl                                                        Contingent
          4209 Ridge Top Rd                                                   Unliquidated
          #603                                                                Disputed
          Fairfax, VA 22030
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,980.04
          Robert Ketchum                                                      Contingent
          820 Audubon Way                                                     Unliquidated
          Apt. 203                                                            Disputed
          Lincolnshire, IL 60069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 64 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 77 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,770.00
          Robert Lamberty                                                     Contingent
          122 Wayforest Drive                                                 Unliquidated
          Venice, FL 34292                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Robert Lloyd                                                        Contingent
          8201 Sage Valley Drive                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Mellis                                                       Contingent
          8800 Sawmill Creek Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Robert Preddy                                                       Contingent
          415 Black Diamond Dr                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Robert Resh                                                         Contingent
          811 John's Orchard Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Robert Ronne                                                        Contingent
          381 Shackleford Drive                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Thurston                                                     Contingent
          PO Box 3580                                                         Unliquidated
          Wilmington, NC 28406                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 65 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 78 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $417.00
          Robert Wishart                                                      Contingent
          1200 Olmstead Lane                                                  Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Rod Larmee                                                          Contingent
          808 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,908.00
          Roger and Jannet Kramer                                             Contingent
          8329 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Roger Kinsey                                                        Contingent
          8441 Fazio Dr                                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Roger Wells                                                         Contingent
          1205 Congressional Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Roger Young                                                         Contingent
          8720 Fazio Dr.                                                      Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Roland Stoner                                                       Contingent
          8533 Galloway National Dr.                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 66 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 79 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,000.00
          Rolf Russart                                                        Contingent
          1013 Callawassie Island Dr.                                         Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ron Hesmer                                                          Contingent
          8004 Bald Eagle Lane                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,700.00
          Ronald Baird                                                        Contingent
          33 Deer Meadow Lake                                                 Unliquidated
          Wilmington, NC 06281                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ronald Cohen                                                        Contingent
          P.O. Box 10305                                                      Unliquidated
          Wilmington, NC 28404                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,970.00
          Ronald Foster                                                       Contingent
          7919 Blue Heron Drive West                                          Unliquidated
          Apt. 302                                                            Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ronald J Klemick                                                    Contingent
          330 Olde Point Loop                                                 Unliquidated
          Hampstead, NC 28443                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Ronald Lake                                                         Contingent
          8717 Lincolnshire Lane                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 67 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 80 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,600.00
          Ronald Ramge                                                        Contingent
          652 Caicos Ct.                                                      Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Roy Bussewitz                                                       Contingent
          1511 Jupiter Hills Circle                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $524.84
          RST                                                                 Contingent
          Attn: Managing Agent                                                Unliquidated
          526 Long Leaf Acres Drive                                           Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rudy and Ce Ce Smithwick                                            Contingent
          8633 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Russell Zink                                                        Contingent
          8625 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Ruth Hogan                                                          Contingent
          933 John's Orchard Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $604.00
          Ruth Southworth                                                     Contingent
          1112 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 68 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 81 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $474.36
          S&D Coffee and Tea, Inc.                                            Contingent
          Attn: Managing Agent                                                Unliquidated
          300 Concord Parkway South                                           Disputed
          Concord, NC 28026-1628
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $60.00
          Sally and W.D. Ryan                                                 Contingent
          8700 Bardmoor Circle                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sally Brauer                                                        Contingent
          8237-2 Blue Heron Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sally Proctor                                                       Contingent
          1011 Meadowgrass Ln                                                 Unliquidated
          Leland, NC 28451                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,675.00
          Sam Allen                                                           Contingent
          3635 Scottshill Loop Rd.                                            Unliquidated
          Cape Coral, FL 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,710.00
          Samuel G Gilmore                                                    Contingent
                                                                              Unliquidated
          Wilmington, NC                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Samuel Lawson                                                       Contingent
          8802 Sawmill Creek Lane                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 69 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 82 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sandra and David Secore                                             Contingent
          8612 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,200.00
          Sandy de Holl                                                       Contingent
          c/o Allison Goldfarb                                                Unliquidated
          2700 Lena Court                                                     Disputed
          Oakton, VA 22124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,000.00
          Sarah Gorrell                                                       Contingent
          210 Irving Place                                                    Unliquidated
          Greensboro, NC 27408                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sean McDonough                                                      Contingent
          827 Bayshore Dr.                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $116.05
          Seaview Crab Company                                                Contingent
          Attn: Managing Agent                                                Unliquidated
          1515 Marstellar Street                                              Disputed
          Wilmington, NC 28401
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shapemasters, Inc.                                                  Contingent
          Attn: Managing Agent                                                Unliquidated
          1008 Bullard Ct #202                                                Disputed
          Raleigh, NC 27615
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $123.96
          Ship Sticks                                                         Contingent
          Attn: Managing Agent                                                Unliquidated
          324 Datura Street, Suite 400                                        Disputed
          West Palm Beach, FL 33401
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 70 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 83 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shipman & Wright, LLP                                               Contingent
          Attn: Managing Agent                                                Unliquidated
          575 Military Cutoff Road, Ste 106                                   Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    legal fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sikes Commercial Cleaning                                           Contingent
          Attn: Managing Agent                                                Unliquidated
          108 N Kerr Ave Suite H3                                             Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $20.21
          Simmons Irrigation Supply                                           Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 10                                                         Disputed
          Walterboro, SC 29488
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $819.09
          Smith Turf & Irrigation                                             Contingent
          Attn: Managing Agent                                                Unliquidated
          4355 Golf Acres Drive                                               Disputed
          Charlotte, NC 28272
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,487.07
          Spectrum                                                            Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 70872                                                      Disputed
          Charlotte, NC 28272
                                                                             Basis for the claim:    utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,335.00
          Speros Philis                                                       Contingent
                                                                              Unliquidated
          Greece, NC                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,164.78
          Springer-Eubank Oil Co                                              Contingent
          Attn: Managing Agent                                                Unliquidated
          123 W. Shipyard Blvd.                                               Disputed
          Wilmington, NC 28412
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 71 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 84 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Stephanie Haley                                                     Contingent
          8703 Decoy Lane                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,448.00
          Stephen and Debra Kaluzne                                           Contingent
          8417 Emerald Dunes Rd.                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stephen J Lucas                                                     Contingent
          8327 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,750.00
          Stephen Stubits                                                     Contingent
          8900 Woodcreek Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $506.82
          Sterling Cut Glass                                                  Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 75148                                                      Disputed
          Cincinnati, OH 45275-0148
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steve Fahle                                                         Contingent
          20024 Valhalla Sq                                                   Unliquidated
          Ashburn, VA 20147                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steve Flowers                                                       Contingent
          1005 Callawassie Island Drive                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 72 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 85 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,149.00
          Steve Knight                                                        Contingent
          401 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Steve Nickol                                                        Contingent
          430 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steven J Hertz                                                      Contingent
          8902 St. Ives Place                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Steven Mayer                                                        Contingent
          8321 Vintage Club Dr.                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          Steven Rothschild                                                   Contingent
          8341 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $114.34
          Stevens Hardware                                                    Contingent
          Attn: Managing Agent                                                Unliquidated
          6756 Market Street                                                  Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,250.00
          Stuart B James                                                      Contingent
          8721 Davishire Drive                                                Unliquidated
          Raleigh, NC 27615                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 73 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 86 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $463.45
          Suburban Propane                                                    Contingent
          Attn: Managing Agent                                                Unliquidated
          240 Route 10 W                                                      Disputed
          Whippany, NJ 07981
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Susan Goodman Sterne                                                Contingent
          120 Coguina Dr                                                      Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,750.00
          Susan Mayne                                                         Contingent
          8506 Emerald Dunes Rd.                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,980.26
          Sysco Food Services                                                 Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 129                                                        Disputed
          Selma, NC 27576
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Talmage Jones                                                       Contingent
          8951 Woodcreek Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $462.39
          Taylor Made Golf Company                                            Contingent
          Attn: TM US Wholesale Lockbox                                       Unliquidated
          29516 Network Place                                                 Disputed
          Chicago, IL 60673-1295
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $85.60
          Telcom Communications                                               Contingent
          Attn: Managing Agent                                                Unliquidated
          602 Grange Street                                                   Disputed
          Wilmington, NC 28411
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 74 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 87 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Terri Lerose                                                        Contingent
          1009 Callawassie Island Drive                                       Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,416.00
          Theodore Humphrey                                                   Contingent
          c/o Jay Humphrey                                                    Unliquidated
          65 Westgate Rd                                                      Disputed
          Wellesley, MA 02481
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Thomas and Kathleen Lubbers                                         Contingent
          420 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Thomas Atkins                                                       Contingent
          1011 Butler National Lane                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,500.00
          Thomas Bugbee                                                       Contingent
          708 Squire Lane                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,697.00
          Thomas Finn                                                         Contingent
          426 Black Diamond Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,000.00
          Thomas Harris                                                       Contingent
          1509 Jupiter Hills Circle                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 75 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 88 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,574.00
          Thomas Hughes                                                       Contingent
          4941 Spanish Oaks Circle                                            Unliquidated
          Fernandina Beach, FL 32034                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Thomas Jividen                                                      Contingent
          8349 Vintage Club Circle                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Thomas Lee                                                          Contingent
          1527 Portsmouth Place                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Thomas Lewis                                                        Contingent
          6831 Maine St.                                                      Unliquidated
          Unit 316                                                            Disputed
          Wilmington, NC 28405
                                                                             Basis for the claim:    Notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Thomas Myslinski                                                    Contingent
          933 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,160.00
          Thomas Russo                                                        Contingent
          C/O Tara Segelken                                                   Unliquidated
          617 Patteen Ave                                                     Disputed
          Oceanside, NY 11572
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,015.00
          Thomas W Moffett                                                    Contingent
                                                                              Unliquidated
          Palm Beach, FL                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 76 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 89 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,355.13
          Thomas Wagg                                                         Contingent
          1508 Edgedale Rd                                                    Unliquidated
          Greensboro, NC 27408                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tim Campbell                                                        Contingent
          8501 Hammock Dunes Dr                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,343.16
          Time Warner Cable                                                   Contingent
          Attn: Managing Agent                                                Unliquidated
          1600 Dublin Road                                                    Disputed
          Columbus, OH 43215
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       3801                         Is the claim subject to offset?    No  Yes
 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,717.39
          Titleist-Acushnet Company                                           Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 670                                                        Disputed
          Oriental, NC 28571
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tom and Carolyn Pappendick                                          Contingent
          703 Hollingsworth Dr.                                               Unliquidated
          Wilmington, NC 28412                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,501.00
          Tom and Debbie MacKenzie                                            Contingent
          808 Westbourne Grove Ct.                                            Unliquidated
          Colfax, NC 27235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tom Knox                                                            Contingent
          8708 Lowes Island Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 77 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 90 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,825.00
          Tom Skelton                                                         Contingent
          1313 Enderbury Drive                                                Unliquidated
          Raleigh, NC 27614                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $107.00
          Tommy Ashcraft                                                      Contingent
          1822 Old Mill Creek Rd                                              Unliquidated
          Winnabow, NC 28479-5378                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,000.00
          Tony Cortiglio                                                      Contingent
          8406 Emerald Dunes Rd.                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $811.78
          Toshiba Business Solutions                                          Contingent
          Attn: Managing Agent                                                Unliquidated
          9201 Southern Pine Blvd Ste J                                       Disputed
          Charlotte, NC 28273
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $135.58
          Town Talk                                                           Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 58157                                                      Disputed
          Louisville, KY 40268
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,300.05
          Triangle Chemical Company                                           Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 368                                                          Disputed
          Kinston, NC 28502
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Tuula Hayes                                                         Contingent
          1129 Futch Creek Rd                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 78 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 91 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,163.84
          US Foods                                                            Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 602211                                                     Disputed
          Charlotte, NC 28260-2211
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $645.00
          Valley Protiens                                                     Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 643393                                                       Disputed
          Cincinnati, OH 45264
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          Vicky Hanes                                                         Contingent
          8900 Mahogany Run                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          Virgil King                                                         Contingent
          624 Wild Dunes Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,088.00
          Virginia Smith                                                      Contingent
          8720 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $709.77
          Visa Card                                                           Contingent
          Attn: Managing Agent                                                Unliquidated
          PO Box 672051                                                       Disputed
          Dallas, TX 75267
                                                                             Basis for the claim:    credit card debt
          Date(s) debt was incurred
          Last 4 digits of account number       7953                         Is the claim subject to offset?    No  Yes
 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $13.50
          Wage Works                                                          Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 8363                                                       Disputed
          Pasadena, CA 91109-8363
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 79 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 92 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,680.00
          Waldimero and Regina Coscarelli                                     Contingent
          8600 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $175.93
          Walker Auto and Truck Parts                                         Contingent
          Attn: Managing Agent                                                Unliquidated
          2234 Carolina Beach Rd                                              Disputed
          Wilmington, NC 28401
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Walter Tellegen                                                     Contingent
          8504 Galloway National Dr.                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Wanda Canada                                                        Contingent
          8324 Bald Eagle Lane                                                Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ward & Smith, P.A.                                                  Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 7068                                                       Disputed
          Wilmington, NC 28406-7068
                                                                             Basis for the claim:    legal fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,000.00
          Warren Deutsch                                                      Contingent
          8652 Vintage Club Drive                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,080.00
          Warren R Hall                                                       Contingent
          3025 Bakers Meadow SE                                               Unliquidated
          Atlanta, GA 30339                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 80 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 93 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $467.95
          Waste Industries                                                    Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 791519                                                     Disputed
          Baltimore, MD 21279-1519
                                                                             Basis for the claim:    utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,000.00
          Wayne Carlstedt                                                     Contingent
          434 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Wayne Gibson                                                        Contingent
          8921 Champion Hills Drive                                           Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $817.95
          Welch Tennis Courts, Inc.                                           Contingent
          Attn: Managing Agent                                                Unliquidated
          P.O. Box 7770                                                       Disputed
          Sun City, FL 33586
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,710.32
          Whalen Tennis Company                                               Contingent
          Attn: Managing Agent                                                Unliquidated
          12 Amber Lane                                                       Disputed
          Asheville, NC 28803
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Wilfred Ross                                                        Contingent
          8713 Bald Ealge Ln                                                  Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Willard and Gail Gilly                                              Contingent
          1109 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 81 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 94 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,000.00
          William and Clare Guinee                                            Contingent
          91 Pancoast Rd                                                      Unliquidated
          Waretown, NJ 08758                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William and Sallie Pickell                                          Contingent
          8701 Interlachen Circle                                             Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,000.00
          William Best                                                        Contingent
          8537 Emerald Dunes Drive                                            Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Blank                                                       Contingent
          1504 Merridian Terrace                                              Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          William D. Baldwin                                                  Contingent
          8797 River Road                                                     Unliquidated
          Wilmington, NC 23229                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Doran                                                       Contingent
          1115 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,676.00
          William H. Clark                                                    Contingent
          200 E. Arlington Blvd                                               Unliquidated
          Greenville, NC 27858                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 82 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 95 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Hall                                                        Contingent
          1551 Green Hill Rd                                                  Unliquidated
          Blowing Rock, NC 28605                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,300.00
          William Hegarty                                                     Contingent
          8416 Davishire Dr.                                                  Unliquidated
          Raleigh, NC 27615                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          William Horwath                                                     Contingent
          8932 Woodcreek Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Lampe                                                       Contingent
          1212-1 Jeanelle Moore Blvd                                          Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,500.00
          William Novotny                                                     Contingent
          8952 Woodcreek Circle                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          William Piner                                                       Contingent
          1104 Tennwood Drive                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,160.00
          William R. Britt                                                    Contingent
          11414 Pedigree Lane                                                 Unliquidated
          Charlotte, NC 28269                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 83 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 96 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,000.00
          William Randall                                                     Contingent
          408 Black Diamond                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Ryan                                                        Contingent
          413 White Columns Way                                               Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Slaughter                                                   Contingent
          8813 Olympic Ln                                                     Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          William Smith                                                       Contingent
          925 Saltwood Lane                                                   Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,861.00
          William Sowers                                                      Contingent
          7700-1 Blue Heron Drive West                                        Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,500.00
          William Terrell                                                     Contingent
          8640 Fazio Drive                                                    Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wilmington Landscaping, Inc.                                        Contingent
          Attn: Managing Agent                                                Unliquidated
          3739 Excalibur Ave                                                  Disputed
          Wilmington, NC 28403
                                                                             Basis for the claim:    business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 84 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                             Page 97 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                         Case number (if known)            19-04309-5
              Name

 3.578     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $126.06
           Wilmington Lawn & Leisure                                          Contingent
           Attn: Managing Agent                                               Unliquidated
           253 South Kerr Ave                                                 Disputed
           Wilmington, NC 28403
                                                                             Basis for the claim:    business debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.579     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,372.83
           Wilson Sporting Goods                                              Contingent
           Attn: Managing Agent                                               Unliquidated
           P.O. Box 3135                                                      Disputed
           Carol Stream, IL 60132-3135
                                                                             Basis for the claim:    business debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.580     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $27,000.00
           Woody Bryan                                                        Contingent
           314 Alfandre St.                                                   Unliquidated
           Gaithersburg, MD 21031                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $25,888.00
           Wyatt and Mary Upchurch                                            Contingent
           P.O. Box 150                                                       Unliquidated
           Raeford, NC 28376                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.582     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $17,500.00
           Zerah Westbrook                                                    Contingent
           728 Squire Lane                                                    Unliquidated
           Wilmington, NC 28411                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Zocia P. Barr                                                      Contingent
           7743 Monarch Drive                                                 Unliquidated
           Wilmington, NC 28411                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notice purposes only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 85 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                               Page 98 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                    Case number (if known)   19-04309-5
              Name

 5a. Total claims from Part 1                                                                       5a.       $              27,632.19
 5b. Total claims from Part 2                                                                       5b.   +   $           6,017,130.77

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $             6,044,762.96




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 86 of 86
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
          Case 19-04309-5-SWH                            Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                            Page 99 of
                                                                         120
 Fill in this information to identify the case:

 Debtor name         Porters Neck Country Club, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)         19-04309-5
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.         State what the contract or                  Lease of 2016 John
              lease is for and the nature of              Deere 9099A 4WD T4
              the debtor's interest                       (s/n 0224), 2016 John
                                                          Deere 7700 fairway
                                                          mower (s/n 0182), 2016
                                                          John Deere 7700
                                                          fairway mower (s/n
                                                          0167), 2016 John Deere
                                                          7400 trim mower (s/n
                                                          0057), 2016 John Deere
                                                          7400 trim mower (s/n
                                                          0063), 2016 John Deere
                                                          2500 greens mower
                                                          (s/n 5227) and a 2016
                                                          John Deere 2500
                                                          greens mower (s/n
                                                          5223). Master Lease
                                                          52113
                  State the term remaining                6/1/2020                       Deere Credit, Inc.
                                                                                         Attn: Managing Agent
              List the contract number of any                                            P.O. Box 6600
                    government contract                                                  Johnston, IA 50131


 2.2.         State what the contract or                  lease of four (4) Precor
              lease is for and the nature of              885/P80 treadmills
              the debtor's interest

                  State the term remaining                                               Key Equipment Finance
                                                                                         Attn: Managing Agent
              List the contract number of any                                            1000 S. McCaslin Blvd.
                    government contract                                                  Superior, CO 80027


 2.3.         State what the contract or                  Management contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                May 15, 2021                   McConnell Golf
                                                                                         Attn: Managing Agent
              List the contract number of any                                            P.O. Box 14369
                    government contract                                                  Raleigh, NC 27620-4369

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                        Page 100 of
                                                                         120
 Debtor 1 Porters Neck Country Club, Inc.                                                    Case number (if known)   19-04309-5
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease



 2.4.        State what the contract or                   NC Public Adjuster's
             lease is for and the nature of               Contract
             the debtor's interest

                  State the term remaining                                           National Fire Adjustment Co., Inc.
                                                                                     Attn: Managing Agent
             List the contract number of any                                         One NFA Park
                   government contract                                               Amherst, NY 14221-1187


 2.5.        State what the contract or                   lease of postage
             lease is for and the nature of               machine
             the debtor's interest

                  State the term remaining                                           Pitney Bowes
                                                                                     Attn: Managing Agent
             List the contract number of any                                         P.O. Box 856460
                   government contract                                               Louisville, KY 40285


 2.6.        State what the contract or                   lease of Toshiba
             lease is for and the nature of               3505AC copier
             the debtor's interest

                  State the term remaining                                           Toshiba Financial Serivces
                                                                                     Attn: Managing Agent
             List the contract number of any                                         1310 Madrid Street, Suite 101
                   government contract                                               Marshall, MN 56258


 2.7.        State what the contract or                   Lease of sixty (60) 2018
             lease is for and the nature of               Club Car Tempo
             the debtor's interest                        electric golf carts and
                                                          two (2) 2018 Club Car
                                                          Tempo gas (EFI golf
                                                          carts)
                  State the term remaining                                           Wells Fargo Equipment Finance
                                                                                     Attn: Managing Agent
             List the contract number of any                                         800 Walnut, 4th Floor
                   government contract                                               Des Moines, IA 50309




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 19-04309-5-SWH                           Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                        Page 101 of
                                                                         120
 Fill in this information to identify the case:

 Debtor name         Porters Neck Country Club, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)         19-04309-5
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                     Page 102 of
                                                                         120



 Fill in this information to identify the case:

 Debtor name         Porters Neck Country Club, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)         19-04309-5
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $3,700,733.00
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $3,846,932.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                              $4,688,272.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                     Page 103 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                           Case number (if known) 19-04309-5



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Barewood Services                                           8/7/19,                          $17,800.00          Secured debt
               PO Box 323                                                  8/21/19,                                             Unsecured loan repayments
               Hampstead, NC 28443                                         9/18/19                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.2.
               Servpro c/o Chleborowicz Law Firm                           7/16/19                         $935,000.00          Secured debt
               Attn: Managing Agent                                                                                             Unsecured loan repayments
               720 N 3rd Street                                                                                                 Suppliers or vendors
               Suite 201
               Wilmington, NC 28401
                                                                                                                                Services
                                                                                                                                Other

       3.3.
               National Fire Adjustment Co                                 7/30/19                         $231,037.56          Secured debt
               Attn: Managing Agent                                                                                             Unsecured loan repayments
               One NFA Park                                                                                                     Suppliers or vendors
               Amherst, NY 14228
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Shapemasters, Inc.                                          8/27/19,                        $189,864.12          Secured debt
               Attn: Managing Agent                                        9/10/19,                                             Unsecured loan repayments
               1008 Bullard Ct #202                                        9/18/19                                              Suppliers or vendors
               Raleigh, NC 27615
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Mid-Atlantic Specialties, Inc.                              8/28/19                          $30,932.00          Secured debt
               Attn: Managing Agent                                                                                             Unsecured loan repayments
               P.O. Box 98749                                                                                                   Suppliers or vendors
               Raleigh, NC 27624
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               Port City Staffing                                          8/7/19,                          $50,311.79          Secured debt
               Attn: Managing Agent                                        9/4/19,                                              Unsecured loan repayments
               P.O. Box 7660                                               9/18/19                                              Suppliers or vendors
               Wilmington, NC 28406
                                                                                                                                Services
                                                                                                                                Other

       3.7.
               McConnell Golf                                              7/30/19,                        $100,530.63          Secured debt
               Attn: Managing Agent                                        8/5/19,                                              Unsecured loan repayments
               P.O. Box 14369                                              8/21/19,                                             Suppliers or vendors
               Raleigh, NC 27620-4369                                      9/10/19 and
                                                                           9/13/19
                                                                                                                                Services
                                                                                                                                Other

       3.8.
               Ward & Smith, P.A.                                          8/15/19,                         $58,974.12          Secured debt
               Attn: Managing Agent                                        9/10/19,                                             Unsecured loan repayments
               P.O. Box 7068                                               9/18/19                                              Suppliers or vendors
               Wilmington, NC 28406-7068                                                                                        Services
                                                                                                                                Other   Legal fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                     Page 104 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                           Case number (if known) 19-04309-5



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               US Foods                                                    8/7/19,                          $66,454.92          Secured debt
               Attn: Managing Agent                                        8/21/19,                                             Unsecured loan repayments
               P.O. Box 602211                                             8/28/19,                                             Suppliers or vendors
               Charlotte, NC 28260-2211                                    9/10/19
                                                                                                                                Services
                                                                                                                                Other

       3.10
       .    Highland Roofing Co.                                           9/10/19                          $18,760.31          Secured debt
               Attn: Managing Agent                                                                                             Unsecured loan repayments
               4310 Deer Creek Lane                                                                                             Suppliers or vendors
               Wilmington, NC 28405
                                                                                                                                Services
                                                                                                                                Other

       3.11
       .    Wilmington Landscaping, Inc.                                   9/9/19 and                       $27,500.00          Secured debt
               Attn: Managing Agent                                        9/18/19                                              Unsecured loan repayments
               3739 Excalibur Ave                                                                                               Suppliers or vendors
               Wilmington, NC 28403
                                                                                                                                Services
                                                                                                                                Other

       3.12
       .    Anderson Kill, P.C.                                            7/30/19 and                      $28,878.67          Secured debt
               Attn: Managing Agent                                        9/10/19                                              Unsecured loan repayments
               1251 Avenue of the Americas                                                                                      Suppliers or vendors
               New York, NY 10020                                                                                               Services
                                                                                                                                Other   Legal fees

       3.13
       .    Springer-Eubank Oil Co                                         8/7/19,                          $24,681.56          Secured debt
               Attn: Managing Agent                                        8/21/19,                                             Unsecured loan repayments
               123 W. Shipyard Blvd.                                       9/10/19,                                             Suppliers or vendors
               Wilmington, NC 28412                                        9/19/19
                                                                                                                                Services
                                                                                                                                Other

       3.14
       .    NC Department of Revenue                                       7/19/19,                         $19,141.09          Secured debt
               Attn: Bankruptcy Unit                                       8/19/19                                              Unsecured loan repayments
               P.O. Box 1168                                                                                                    Suppliers or vendors
               Raleigh, NC 27602-1168                                                                                           Services
                                                                                                                                Other   Taxes

       3.15
       .    Pool Professionals of Coastal                                  8/7/19,                          $19,298.62          Secured debt
               Attn: Managing Agent                                        9/10/19                                              Unsecured loan repayments
               P.O. Box 91602                                                                                                   Suppliers or vendors
               Raleigh, NC 27675-1602
                                                                                                                                Services
                                                                                                                                Other

       3.16
       .    Big Sky Design, Inc.                                           8/7/19,                          $13,052.53          Secured debt
               Attn: Managing Agent                                        9/28/19                                              Unsecured loan repayments
               4037 Masonboro Loop Road                                                                                         Suppliers or vendors
               Wilmington, NC 28409
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                       Page 105 of
                                                                         120
 Debtor      Porters Neck Country Club, Inc.                                                            Case number (if known) 19-04309-5



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.17
       .    Lowes                                                          8/28/19                            $8,220.14           Secured debt
               Attn: Managing Agent                                                                                               Unsecured loan repayments
               P.O. Box 530954                                                                                                    Suppliers or vendors
               Atlanta, GA 30353-0954                                                                                             Services
                                                                                                                                  Other   Credit card payment

       3.18
       .    Green Resource                                                 9/10/19                            $7,889.66           Secured debt
               Attn: Managing Agent                                                                                               Unsecured loan repayments
               P.O. Box 429                                                                                                       Suppliers or vendors
               Colfax, NC 27235
                                                                                                                                  Services
                                                                                                                                  Other

       3.19
       .    Waste Industries                                               8/28/19,                           $7,014.10           Secured debt
               Attn: Managing Agent                                        9/3/19                                                 Unsecured loan repayments
               P.O. Box 791519                                                                                                    Suppliers or vendors
               Baltimore, MD 21279-1519
                                                                                                                                  Services
                                                                                                                                  Other

       3.20
       .    Clubessential, LLC                                             7/30/19,                           $7,938.42           Secured debt
               Attn: Managing Agent                                        8/15/19                                                Unsecured loan repayments
               PO Box 936267                                                                                                      Suppliers or vendors
               Atlanta, GA 31193
                                                                                                                                  Services
                                                                                                                                  Other

       3.21
       .    Joe Owen                                                       8/16/19                          $11,500.00            Secured debt
               4605 Fairview Dr                                                                                                   Unsecured loan repayments
               Apt 232                                                                                                            Suppliers or vendors
               Wilmington, NC 28412                                                                                               Services
                                                                                                                                  Other Refund for Sports
                                                                                                                                 Equity Membership


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                          Page 106 of
                                                                         120
 Debtor       Porters Neck Country Club, Inc.                                                              Case number (if known) 19-04309-5



    debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case               Court or agency's name and              Status of case
               Case number                                                                   address
       7.1.    Pro Fire & Water Restoration                     Collection                   New Hanover Superior                     Pending
               Company v. Porters Neck                                                       Court                                    On appeal
               Country Club, Inc.                                                            316 Princess Street                        Concluded
               19 CVS 1242                                                                   Wilmington, NC 28401

       7.2.    Porters Neck LTD, LLC v.                                                      New Hanover Superior                       Pending
               Porters Neck Country Club,                                                    Court                                    On appeal
               Inc.                                                                          316 Princess Street
                                                                                                                                      Concluded
               14 CVS 2740                                                                   Wilmington, NC 28401

       7.3.    Richard Furr v Porters Neck                                                   New Hanover Clerk of Court                 Pending
               Country Club Inc.                                                             316 Princess Street                      On appeal
               16 CVS 3801                                                                   Wilmington, NC 28401
                                                                                                                                      Concluded

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss               Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                     Page 107 of
                                                                         120
 Debtor        Porters Neck Country Club, Inc.                                                           Case number (if known) 19-04309-5



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Hendren, Redwine & Malone,
                 PLLC
                 4600 Marriott Drive, Suite 150
                 Raleigh, NC 27612                                   Fees and retainer                                         various                $81,522.35

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                   Date transfer            Total amount or
                Address                                         payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                  Page 108 of
                                                                         120
 Debtor        Porters Neck Country Club, Inc.                                                          Case number (if known) 19-04309-5



 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    CMAA Retirement Plan FBO Porters Neck Country Club                                         EIN: 33-589401

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was            Last balance
                 Address                                        account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.     Live Oak Bank                                  XXXX-                      Checking                  4/5/2019                      $63,801.00
                 1741 Tiburon Drive                                                        Savings
                 Wilmington, NC 28403
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.2.     Bank of Ozarks                                 XXXX-7353                  Checking                  7/11/19                         $4,868.63
                 Attn: Managing Agent                                                      Savings
                 12915 Cantrell Road
                                                                                           Money Market
                 Little Rock, AR 72223
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                         Page 109 of
                                                                         120
 Debtor      Porters Neck Country Club, Inc.                                                            Case number (if known) 19-04309-5




       None
       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                   Page 110 of
                                                                         120
 Debtor      Porters Neck Country Club, Inc.                                                            Case number (if known) 19-04309-5



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Earney & Company, LLP
                    Attn: Managing Agent
                    710 Military Cutoff, Suite 250
                    Wilmington, NC 28405
       26a.2.       Ruth McClellan                                                                                                       4/27/2015 - 9/11/2017
                    110 Ritter Drive
                    Castle Hayne, NC 28429
       26a.3.       Victoria Croneuer                                                                                                    9/12/2017 - 3/29/2019
                    124 Oakdale Drive
                    Wilmington, NC 28411

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Earney & Company, LLP
                    Attn: Managing Agent
                    710 Military Cutoff, Suite 250
                    Wilmington, NC 28405

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  First Citizens Bank
                    Attn: Managing Agent or Officer
                    1202 Porters Neck Road
                    Wilmington, NC 28411

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dave Adams                                     8608 Vintage Club Drive                             President and Board Member            0%
                                                      Wilmington, NC 28411

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                 Page 111 of
                                                                         120
 Debtor      Porters Neck Country Club, Inc.                                                            Case number (if known) 19-04309-5



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jake Hooks                                     1505 Juniper Hills Drive                            Vice President and Board              0%
                                                      Wilmington, NC 28411                                Member

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Pam Foss                                       121 Hallbrook Farms Circle                          Secretary and Board Member            0%
                                                      Wilmington, NC 28411

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dorothy Mazepa                                 1007 Butler National Lae                            Treasurer and Board Member            0%
                                                      Wilmington, NC 28411

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Wayne Gibson                                   8921 Champion Hills Drive                           Borad Member                          0%
                                                      Wilmington, NC 28411

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Mize                                      400 White Columns Way                               Board Member                          0%
                                                      Wilmington, NC 28411

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Donald Pastor                                  8711 Champion Hills Drive                           Board Member                          0%
                                                      Wilmington, NC 28411

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ed Vogelsong                                   8636 Vintage Club Drive                             Board Member                          0%
                                                      Wilmington, NC 28411

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jeremy Wilson                                  8822 New Forest Drive                               Board Member                          0%
                                                      Wilmington, NC 28411



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Steve Hamburger                                8501 Emerald Dunes Road                             Board Member
                                                      Wilmington, NC 28411

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Thomas Myslinski                               933 Wild Dune Circle                                Board Member
                                                      Wilmington, NC 28411




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        Case 19-04309-5-SWH                             Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24                                   Page 112 of
                                                                         120
 Debtor      Porters Neck Country Club, Inc.                                                            Case number (if known) 19-04309-5



       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       William Piner                                  1104 Tennwood Drive                                 Board Member
                                                      Wilmington, NC 28411


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 3, 2019

 /s/ David Adams                                                        David Adams
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President and Member of the Board of
                                            Trustees

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 19-04309-5-SWH   Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24   Page 113 of
                                       120
Case 19-04309-5-SWH   Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24   Page 114 of
                                       120
Case 19-04309-5-SWH   Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24   Page 115 of
                                       120
Case 19-04309-5-SWH   Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24   Page 116 of
                                       120
Case 19-04309-5-SWH   Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24   Page 117 of
                                       120
Case 19-04309-5-SWH   Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24   Page 118 of
                                       120
Case 19-04309-5-SWH   Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24   Page 119 of
                                       120
Case 19-04309-5-SWH   Doc 24 Filed 10/03/19 Entered 10/03/19 17:37:24   Page 120 of
                                       120
